Case 20-10070-elf      Doc 37     Filed 06/19/20 Entered 06/19/20 09:46:06          Desc Main
                                  Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

 IN RE:                                                                 CASE NO.: 20-10070-elf
                                                                               CHAPTER 13
 Roderick T. Meer,
   Debtor.

 _________________________________/

                                 REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST
("Secured Creditor"). Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the
undersigned requests all notices given or required to be given and all papers required to be
served in this case to creditors, any creditors committees, and any other parties-in-interest, be
sent to and served upon the undersigned counsel and the following be added to the Court's
Master Mailing List:
                 ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                    10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                              DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Attorney for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Charles Wohlrab
                                                     Charles Wohlrab
                                                     Email: CWohlrab@rascrane.com
Case 20-10070-elf      Doc 37     Filed 06/19/20 Entered 06/19/20 09:46:06       Desc Main
                                  Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 19, 2020, I caused to be electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via United States Mail to the following:


Roderick T. Meer
511 Catharine Street
 Philadelphia, PA 19147


And via electronic mail to:

GEORGE R. TADROSS
Tadross Law
128 Chestnut Street Suite 204
Philadelphia, PA 19106

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
 Suite 502
Philadelphia, PA 19106



                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Attorney for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Charles Wohlrab
                                                 Charles Wohlrab
                                                 Email: CWohlrab@rascrane.com
